Warner, Chief Justice.
This was a bill filed by the complainants against the defendant with a prayer for an injunction on the allegations contained therein. The chancellor, after hearing and considering the same, granted the injunction prayed for. Whereupon the defendant excepted.
The only question involved in this case is the legal validity of the following tax ordinance passed by the defendant, to-wit: “On all gross sales of cotton on commission, by warehousemen, factors, etc., one-tenth of one per cent.” By the first section of the act of 1873, it is *232declared “ that from .and after -the passage of this act municipal corporations of this state shall not levy or assess a tax on cotton or the sales thereof.” The defendant is a municipal corporation of this state, and by its ordinance has levied a tax on all of the gross sales of cotton made by the complainants on commission as warehouse-men, factors, etc. This is not a tax on the business of the complainants as warehousemen or factors, but it is a .specific tax on all gross sales of cotton made by them on ■commission, which the first section of the act of 1873 expressly prohibits the defendant from doing, and therefore the ordinance is in violation of that act.
Let the judgment of the court below be affirmed.